Citation Nr: 1815309	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right hand and fingers disability.

6.  Entitlement to service connection for a left hand and fingers disability.

7.  Entitlement to service connection for a right wrist disability.

8.  Entitlement to service connection for a left wrist disability.

9.  Entitlement to service connection for a right elbow disability.

10.  Entitlement to service connection for a left elbow disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for a left shoulder disability.

15.  Entitlement to service connection for a right hip disability.

16.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Clyde B. Gore, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to July 1975 and from August 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  He subsequently withdrew his hearing requests.  Thus, the hearing requests are considered to be withdrawn.

The Board also acknowledges that the issues of entitlement to a rating in excess of 30 percent for sinusitis from October 1, 1978 to September 5, 1996; entitlement to an earlier effective date than October 1, 1978 for sinusitis; entitlement to a rating in excess of 20 percent for diabetes mellitus; entitlement to an earlier effective date than June 12, 2009 for diabetes mellitus; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve of the right lower extremity, entitlement to an earlier effective date than June 12, 2009 for peripheral neuropathy of the sciatic nerve of the right lower extremity; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve of the left lower extremity, entitlement to an earlier effective date than June 12, 2009 for peripheral neuropathy of the sciatic nerve of the left lower extremity; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the femoral nerve of the right lower extremity, entitlement to an earlier effective date than June 12, 2009 for peripheral neuropathy of the femoral nerve of the right lower extremity; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the femoral nerve of the left lower extremity, entitlement to an earlier effective date than June 12, 2009 for peripheral neuropathy of the femoral nerve of the left lower extremity; entitlement to a compensable evaluation for bilateral hearing loss for the period prior to March 25, 2017; entitlement to a rating in excess of 50 percent for bilateral hearing loss for the period since March 25, 2017; entitlement to an earlier effective date than June 12, 2009 for bilateral hearing loss; entitlement to a compensable evaluation for erectile dysfunction; entitlement to an earlier effective date than June 12, 2009 for erectile dysfunction; entitlement to increased level of special monthly compensation (SMC) based on loss of use; entitlement to an earlier effective date than June 12, 2009 for SMC based on loss of use; entitlement to a rating in excess of 30 percent for vertigo; entitlement to an earlier effective date than April 12, 2010 for vertigo; entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity, entitlement to an earlier effective date than July 28, 2014 for peripheral vascular disease of the left lower extremity; entitlement to a rating in excess of 60 percent for nephropathy; entitlement to an earlier effective date than August 7, 2015 for nephropathy; entitlement to a rating in excess of 10 percent for tinnitus; and entitlement to an earlier effective date than June 12, 2009 for tinnitus, have been perfected, but not yet certified to the Board.  

The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still clearly taking action on these issues and they have not been certified for appeal.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's hypertension disability is related to his service-connected diabetes mellitus disability.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's lumbar spine, left knee, right knee, right hand and fingers, left hand and fingers, right wrist, left wrist, right elbow, left elbow, right ankle, left ankle, right shoulder, left shoulder, right hip and left hip disabilities are related to his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for a right knee disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a left knee disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for a right hand and fingers disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for a left hand and fingers disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for a right wrist disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for service connection for a left wrist disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for service connection for a right elbow disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10.  The criteria for service connection for a left elbow disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

11.  The criteria for service connection for a right ankle disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

12.  The criteria for service connection for a left ankle disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

13.  The criteria for service connection for a right shoulder disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

14.  The criteria for service connection for a left shoulder disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

15.  The criteria for service connection for a right hip disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

16.  The criteria for service connection for a left hip disability are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension and arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension and arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Hypertension

Factual Background and Analysis

In a March 2010 correspondence, a private physician opined that it was at least as likely as not that the Veteran's hypertension was caused by his service.

In a March 2015 correspondence, a private physician opined that it was at least as likely as not that the Veteran's hypertension was due to his military service.  The physician also noted that diabetes can cause secondary conditions such as hypertension.

The Veteran underwent a VA examination in August 2015.  The examiner indicated that the Veteran had hypertension (in the presence of diabetic renal disease) that was at least as likely as not due to his diabetes mellitus.  The examiner noted that it was at least as likely as not that the Veteran's diabetes mellitus permanently aggravated his renal disease.

In a November 2015 opinion, the August 2015 VA examiner noted that he did not find evidence that the Veteran's diabetes mellitus disability caused any aggravation of his hypertension and there was no evidence that the Veteran's hypertension was aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner concluded that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service or a service-connected disability.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a hypertension disability as secondary to his service-connected diabetes mellitus disability is warranted.

The Board notes that there are conflicting opinions as to whether the Veteran's current hypertension disability is related to his service-connected diabetes mellitus disability.

In a November 2015 opinion, the August 2015 VA examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service or a service-connected disability.  However, on his prior August 2015 VA examination, the same examiner also specifically found that the Veteran had hypertension (in the presence of diabetic renal disease) that was at least as likely as not due to his diabetes mellitus and that the Veteran's diabetes mellitus permanently aggravated his renal disease.

The Board additionally notes that multiple private physicians also indicated that there was a positive relationship between the Veteran's hypertension and either his service or his diabetes mellitus.

Significantly, in his November 2015 negative opinion, the VA examiner did not provide reasoning for his new opinion which seemingly directly contradicts his previous positive opinion in August 2015.  As noted above, the August 2015 VA examination again found that the Veteran's hypertension was due to, and permanently aggravated by his service-connected diabetes.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current hypertension disability that was caused or aggravated by his service-connected diabetes mellitus.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for hypertension as secondary to his service-connected diabetes mellitus disability is granted.  See 38 U.S.C. § 5107(b).

B.  Back, Knee, Hands, Wrists, Elbows, Ankles, Shoulders, Hips

The Veteran's service treatment records demonstrate that the Veteran presented with in-service back and joint complaints.

Additionally, the Veteran was involved in a motor vehicle accident in 1970 which resulted in multiple injuries as he provided a news article which had documented his involvement in the motor vehicle accident.

The Veteran underwent a spine VA examination in March 2010.  The examiner noted that the Veteran reported first having back pain in 1958 as he had an injury caused by heavy lifting.  The diagnosis was degenerative disc disease and spondylosis of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's current degenerative process and spondylolisthesis in his lumbar spine were related to his service as there was no documentation or objective data to suggest a contrary opinion.  The examiner noted that this was difficult as the Veteran had spent 24 years in the service which could have predisposed him to a degenerative process.  The examiner also noted that there was nothing significant about recurrent back pain in the service treatment records and that he believed that the most significant portion of his lumbar spine disability was facilitated by his being overweight.

In a March 2010 correspondence, a private physician opined that it was at least as likely as not that the Veteran's low back, left knee, and arthritis in his hands, wrists, knees, elbows, and ankles were caused by his service.

In a November 2012 correspondence, a private physician noted that the Veteran's service treatment records revealed a back injury in 1958 and a back strain in 1968.  The physician opined that his earlier lower back injury was most likely the onset of his current aggravated low back disability.  The physician also noted that the Veteran's medical history demonstrates that he injured his left knee, left hip and left ankle during a military squadron softball game in 1960.  He also had a right knee injury during a basketball game in 1977.  The Veteran reported that he was involved in military intramural sports during his 24 year military career and these activities placed stress on his leg joints.  The physician opined that it was most likely that these injuries and stressful activities represented the onset of his current knee and ankle problems.  The physician also noted that the Veteran injured his left elbow in a 1970 motor vehicle accident and that since this accident he had developed increased aggravated pain to his elbows, low back and knees.  The physician noted that this was consistent with the development of osteoarthritis which was often precipitated and exacerbated by trauma.

In a March 2015 correspondence, a private physician noted that the Veteran's back pain began around three separate service incidents including a 1970 motor vehicle accident.  The physician noted in-service back treatment as well as a newspaper article which named the Veteran as an individual involved in the 1970 motor vehicle accident.  The physician also noted the Veteran's reports that he injured his knees in service due to playing intramural sports over time while on active duty.  The physician reported that the Veteran described the conditions relating to his arthritis and joint pain and that his affidavit coupled with a previous positive nexus opinion tended to show that these disabilities were incurred in service.  The physician indicated that she did not find any significant medical evidence that would contradict the Veteran's contentions as to the nature of these conditions.  As a result, the private physician opined that it was at least as likely as not that the Veteran's conditions were related to his experiences in his military service.

The Veteran underwent a VA examination for multiple disabilities in August 2015.  For the Veteran's lumbar spine, the examiner provided a diagnosis of degenerative disc disease of the lumbar spine and intervertebral disc disease as well as arthritis of the hips.  The examiner opined that the Veteran's low back disability was at least as likely as not incurred in or caused by the claimed in-service injury event or illness.  The examiner noted that the evidence showed that the Veteran injured his back with treatment on July 1971 and he was also involved in a motor vehicle accident while on active duty.  The Veteran's current diagnosis was a progression of the original injury and was consistent with a rollover crash.  The Veteran also gave credible reports of injury and the medical findings were consistent with the credible reports.  The examiner also opined that the Veteran's hip disabilities were at least as likely as not incurred in or caused by the claimed in-service injury event or illness as his S1 joints and symptoms of the hips intertwined with his lumbar condition.

For the Veteran's ankles and elbows, the August 2015 VA examiner provided a diagnosis of tendonitis and Achilles tendon ruptures of the ankles.  The examiner opined that the Veteran's ankle disabilities were at least as likely as not incurred in or caused by the claimed in-service injury event or illness as his ankles were consistent with reports of injuries due to sports while in service.  For the Veteran's elbows, the examiner opined that the Veteran's right elbow disability was at least as likely as not incurred in or caused by the claimed in-service event, injury or illness as the Veteran's degenerative joint disease of the right elbow was consistent with the credible report of injury during his jeep accident.

The August 2015 VA examiner also diagnosed the Veteran with arthritis of the knees, shoulders, wrists and in multiple joints of the hands.

The examiner opined that it was less likely than not that the Veteran's knees, shoulders, hand and wrist disabilities were incurred in or caused by the claimed in-service event, injury or illness.  The examiner noted that although the record revealed a positive link to service and he gave a credible report of injury, the evidence showed that his gouty arthritis was genetic and would be linked to his shoulders, hands and wrists.

In a November 2015 opinion, the August 2015 VA examiner opined that it was less likely than not that the Veteran's back, hips and right elbow disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that although the Veteran gave credible reports of injury due to a jeep accident which included a newspaper account, he did not find evidence to link his back, hips and right elbow disabilities to the jeep accident in service despite the examiner's previous opinion and the positive March 2015 opinion of a private physician.

The examiner also opined that it was less likely than not that the Veteran's ankle disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that although the Veteran gave credible reports of ankle injuries in service to include a jeep accident in service, the examiner did not find evidence of a chronic ankle condition service despite the examiner's previous opinion and the positive March 2015 opinion of a private physician.

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current lumbar spine, bilateral knee, bilateral hand, bilateral wrist, bilateral elbow, bilateral ankle, bilateral shoulder, and bilateral hip disabilities that are related to service.  

As noted above, the record demonstrates that the Veteran was involved in a motor vehicle accident during service in 1970.  Additionally, the Veteran also contends that his disabilities resulted from his participation in intramural sports during his 24 years of service.

i.  Lumbar Spine and Hips

The Board notes that there are conflicting opinions as to whether the Veteran's current lumbar spine and hip disabilities are related to his service.

Notably, the March 2010 VA examiner opined that it was less likely than not that the Veteran's current degenerative process and spondylolisthesis in his lumbar spine were related to his service as there was no documentation or objective data to suggest a contrary opinion.  Additionally, in a November 2015 opinion, the August 2015 VA examiner opined that it was less likely than not that the Veteran's back and hip disabilities were incurred in or caused by the claimed in-service injury, event or illness.  

However, multiple private opinions in March 2010, November 2012 and March 2015 indicated that the Veteran's back disability was related to his service.  Significantly, the August 2015 VA examiner also found that the Veteran's back disability was related to his service and that his hip disabilities were at least as likely as not incurred in or caused by the claimed in-service injury event or illness as his S1 joints and symptoms of the hips intertwined with his lumbar condition.

The Board notes that the March 2010 VA examiner's negative opinion seemingly is predicated on the lack of evidence of a positive relationship between the Veteran's back disability and his service.  However, as noted above, evidence finding a relationship between the Veteran's back disability and his service has been associated with the record.  The March 2010 VA examiner also did not address the Veteran's in-service motor vehicle accident while also conceding that the Veteran's 24 years in the service could have predisposed him to a degenerative process.

Regarding the November 2015 negative opinion, the VA examiner did not provide reasoning for his new opinion which seemingly directly contradicts his previous positive opinion in August 2015.  As noted above, the August 2015 VA examination again found that the Veteran's lumbar spine and hip disabilities were related to his service as the examiner found that the Veteran's disabilities were a progression of the original injury, were consistent with a rollover crash, the Veteran gave credible reports of injury and the medical findings were consistent with the credible reports.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current lumbar spine and bilateral hip disabilities that were caused by his service.

ii.  Ankles and Elbows

The Board notes that there are conflicting opinions as to whether the Veteran's current lumbar spine and hip disabilities are related to his service.

Notably, in a November 2015 opinion, the August 2015 VA examiner opined that it was less likely than not that the Veteran's ankle and elbow disabilities were incurred in or caused by the claimed in-service injury, event or illness despite the fact that the Veteran gave credible reports of injury due to a jeep accident.

However, multiple private opinions in March 2010 and November 2012 indicated that the Veteran's ankle and elbow disabilities were related to his service.  Significantly, the August 2015 VA examiner also found that the Veteran's ankle and elbow disabilities were related to his service.

Regarding the November 2015 negative opinion, the VA examiner did not provide reasoning for his new opinion which seemingly directly contradicts his previous positive opinions in August 2015.  As noted above, the August 2015 VA examination again found that the Veteran's ankle and elbow disabilities were related to his service as the examiner found that the Veteran's ankle disabilities were at least as likely as not incurred in or caused by the claimed in-service injury event or illness as his ankles were consistent with a reports of injuries due to sports while in service while the Veteran's elbow was at least as likely as not incurred in or caused by the claimed in-service event, injury or illness as the Veteran's degenerative joint disease of the right elbow was consistent with the credible report of injury during his jeep accident.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has current ankle and elbow disabilities that were caused by his service.

iii.  Knees, Hand and fingers, Wrists, Shoulders

The Board notes that there are conflicting opinions as to whether the Veteran's current knee, hand and finger, wrist and shoulder disabilities are related to his service.

Notably, the August 2015 VA examiner opined that it was less likely than not that the Veteran's knees, shoulders, hand and wrist disabilities were incurred in or caused by the claimed in-service event, injury or illness as the evidence showed that his gouty arthritis was genetic and would be linked to his knees, shoulders, hands and wrists.

However, multiple private opinions in March 2010 and March 2015 indicated that the Veteran's knee, hand and finger, wrist and shoulder disabilities were related to his service.  Notably, the March 2015 physician indicated that the Veteran described the conditions relating to his arthritis and joint pain and that she did not find any significant medical evidence that would contradict the Veteran's contentions as to the nature of these conditions.

Regarding the August 2015 VA examiner's negative nexus opinion, the Board also notes that the examiner specifically indicated that the record revealed a positive link to service and the Veteran had given a credible report of injury.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has current knee, hand and finger, wrist and shoulder disabilities that were caused by his service.

As determined above, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has current lumbar spine, left knee, right knee, right hand and fingers, left hand and fingers, right wrist, left wrist, right elbow, left elbow, right ankle, left ankle, right shoulder, left shoulder, right hip and left hip disabilities that were caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claims.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for lumbar spine, left knee, right knee, right hand and fingers, left hand and fingers, right wrist, left wrist, right elbow, left elbow, right ankle, left ankle, right shoulder, left shoulder, right hip and left hip disabilities is granted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus is granted.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right hand and fingers disability is granted.

Entitlement to service connection for a left hand and fingers disability is granted.

Entitlement to service connection for a right wrist disability is granted.

Entitlement to service connection for a left wrist disability is granted.

Entitlement to service connection for a right elbow disability is granted.

Entitlement to service connection for a left elbow disability is granted.

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left hip disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


